WALLACE, Circuit Judge.
The question in this case is whether the importations in controversy were dutiable under that provision of the tariff act of October 1, 1890, found in the color schedule, which subjects to the rate of 12 cents per pound “vermilion red, and colors containing quicksilver, dry or ground, in oil or water.” The board of general appraisers and the circuit court were of the opinion that the importations were dutiable under another provision of the act, as “other paints and colors, not specially provided ■for in this act.” at 25 per centum ad valorem. The importations were paints or colors made in imitation of the genuine vermilion red, and belonged to the class which at the date of the passage of the tariff act ivas commercially known as “vermilion” or “vermilion red,” the two names being indiscriminately used. The genuine vermilion red contains quicksilver, and colors like the importation do not; but the trade denomination for the genuine and the imitations, alike, is vermilion red, and by trade usage the term embraces any color having the bright red tint which once was peculiar to the sulphide of mercury.
Applying the familiar rule that a commercial designation of an article among traders and importers, where such designation is clearly established, fixes its character for the purpose of the tariff laws, if the provision is read in its natural aud ordinary sense, it subjects to the duty specified all colors which at the date of the act were commercially known as “vermilion red,” whether they do or do not contain quicksilver. There is nothing in the other provisions of (he color schedule to qualify the interpretation of tlie provision m question, or even suggest the conjecture that it does not mean exactly what it says. According to its plain import, it imposes a specified duly upon every color known as “vermilion red,” and if there is any color not known by that name, but containing quicksilver, upon every such color, also.
It appears that while the tariff act was under consideration by congress the provision in question, which originally read “vermilion red, or colors containing quicksilver,” was amended so that the word “or” was stricken out;, and the word “and” was inserted. Had not this change been made, there might be room for argument that the two descriptive terms were intended as the equivalent, one for the other; but the amendment serves to remove any doubt which might have been suggested by the original phraseol*474ogy of the bill. The board of general appraisers and the circuit court were led to sustain the contention of the importers, that it was the intention of congress to levy the duty only upon vermilion red containing quicksilver, because of a statement which appears in a report of a committee of the senate explaining the change of rates from the old tariff to the new. The report contains this statement with respect to the color schedule: “This is a change from an ad valorem to an equivalent specific rate.” Under the former tariff the rate upon vermilion had been 25 per cent, ad valo-rem, which is substantially the equivalent of the specific duty of 12 cents a pound. This statement, by some of those who participated in framing the act, cannot, in our judgment, be permitted to nullify the language deliberately employed by the whole body of legislators. When the language of a statute is plain and unequivocal, it is not permissible to search for another meaning, which may have existed in the minds of individual legislators, and, finding that meaning, to substitute it for the meaning expressed. But the value of the statement in the report is completely neutralized by the proceedings of the senate when the act was on its passage, as appears by the Congressional Record. One of the senators moved to amend the bill by substituting in place of the specific duty the ad valorem duty of the former tariff, and in behalf of that motion stated to the senate that the effect of the specific duty would be to impose upon some of the lower grades of vermilion red a duty equal to 75 per cent, ad valorem. Notwithstanding this explanation the senate refused to agree to the amendment. If congress had not intended to place the duty on vermilion red of all kinds, that purpose could have been readily expressed; and we cannot doubt it would have been expressed by placing it upon “vermilion red containing quicksilver,” instead of upon “vermilion red, and all colors containing quicksilver.”
The circuit court, in affirming the decision, of the board of general appraisers, referred to the case of Church of Holy Trinity v. U. S., 143 U. S. 457, 12 Sup. Ct. Rep. 511, which was apparently pressed upon its attention as an authority for permitting courts to discard the language of a statute, and interpret its purpose by the supposed intention of the lawmakers, gathered from general considerations of justice or expediency. That adjudication, according to our experience, has been invariably cited where the effort has been to induce this court to legislate, and substitute its own notions of what the law should be for the plainly expressed will of the legislative body. We do not understand, however, that it sanctions any new rules of statutory interpretation.
The judgment of the circuit court is reversed.